Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed October 28, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-01015-CR

 
In Re Thomas Florence,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On October 19, 2010, relator Thomas Florence filed a document
entitled “Supplement Advisory to Habeas Corpus Combined Writ of Mandamus.”  See
Tex. Gov’t Code Ann. §22.221 (West 2004); see also Tex. R. App. P.
52.  In the petition, relator asks this court “to order the Galveston Police
Report and indictment ASAP which will show that I’m illegally detained and
charged.” 
This court’s mandamus jurisdiction is governed by
section 22.221 of the Texas Government Code.  Section 22.221 expressly limits
the mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals’ jurisdiction. 
Tex. Gov’t Code Ann. § 22.221 (West 2004).  Relator’s pleadings do not attempt
to appeal from action of a trial court, nor do the documents allege actions
that he claims threaten this court’s jurisdiction.  Relator does not name a
respondent over whom this court has mandamus jurisdiction.  Further, because
relator does not seek to invoke this court’s appellate jurisdiction, nor assert
that mandamus should issue to protect this court’s jurisdiction, we do not have
jurisdiction to issue mandamus under the facts and circumstances alleged.
To the extent relator is attempting to file a
pretrial writ of habeas corpus, this court also has no jurisdiction.  We are unable
to consider relator’s petition because our habeas corpus jurisdiction in
criminal matters is appellate only.  Denby v. State, 627 S.W.2d 435 
(Tex. App.—Houston [1st Dist.] 1981, orig. proceeding), cert. denied,
462 U.S. 1110 (1983).
Accordingly, relator’s petition is ordered dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Frost, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).